Title: From Thomas Jefferson to William Carmichael and William Short, 14 October 1792
From: Jefferson, Thomas
To: Carmichael, William,Short, William



Gentlemen
Philadelphia, October 14. 1792.

Since my letters of March 18th. and April 24. (which have been retarded so unfortunately) another subject of Conference and Convention with Spain, has occurred. You know that the frontiers of her Provinces as well as of our States, are inhabited by Indians holding justly the right of occupation, and leaving to Spain and to us only the claim of excluding other nations from among them, and of becoming ourselves the purchasers of such portions of land from time to time as they chuse to sell. We have thought that the dictates of interest, as well as humanity enjoined mutual endeavors with those Indians to live in peace with both nations, and we have scrupulously observed that conduct. Our Agent with the Indians bordering on the territories of Spain, has a standing instruction to use his best endeavors to prevent them from committing acts of hostility against the spanish settlements. But whatever may have been the conduct or orders of the government of Spain, that of their officers in our neighborhood has been indisputably unfriendly and hostile to us. The papers enclosed will demonstrate this to you. That the Baron de Carondelet their chief Governor at New Orleans has excited the Indians to war on us; that he has furnished them with abundance of arms and ammunition, and promised them whatever more shall be necessary I have from the mouth of him who had it from his own mouth. In short, that he is the sole source of a great and serious war now burst out upon us, and from Indians who we know were in peaceable dispositions towards us, till prevailed on by him to commence the war, there remains scarcely room to doubt. It is become necessary that we understand the real policy of Spain in this point. You will, therefore, be pleased to extract from the enclosed papers such facts as you think proper to be communicated to that Court, and enter into friendly, but serious expostulations on the conduct of their officers; for we have equal evidence against the  Commandants at other posts in West Florida, though they being subordinate to Carondelet, we name him as the source. If they disavow his conduct, we must naturally look to their treatment of him as the sole evidence of their sincerity. But we must look further. It is a general rule that no nation has a right to keep an Agent within the limits of another, without the consent of that other: and we are satisfied it would be best for both Spain and us to abstain from having agents or other persons in our employ or pay among the savages inhabiting our respective territories, whether as subjects or independent. You are, therefore, desired to propose and press a stipulation to that effect. Should they absolutely decline it, it may be proper to let them perceive, that as the right of keeping Agents exists on both sides, or on neither, it will rest with us to reciprocate their own measures. We confidently hope that these proceedings are unauthorized by the government of Spain, and in this hope, we continue in the dispositions formerly expressed to you, of living on terms of the best friendship and harmony with that country, of making their interests, in our neighborhood, our own, and of giving them every proof of this except the abandonment of those essential rights which you are instructed to insist on. I have the honor to be, with great and sincere esteem, Gentlemen, Your most obedt. & most humble servt.

Th: Jefferson

